Order entered February 18, 2020




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-01083-CV

                 IN THE INTEREST OF D.N.P. AND A.E.P., CHILDREN

                     On Appeal from the 417th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 417-50742-2012

                                          ORDER
       Before the Court is appellant’s motion to extend time to file his brief. We GRANT the

motion and ORDER the brief received February 13, 2020 filed as of the date of this order.


                                                     /s/   ERIN A. NOWELL
                                                           JUSTICE